EXHIBIT 4.1 EIGHTH SUPPLEMENTAL INDENTURE, dated as of October 30, 2009 (this “Eighth Supplemental Indenture”), between WYETH, a Delaware corporation (as successor to American Home Products Corporation) (the “Issuer”), Pfizer Inc., a Delaware corporation (“Pfizer”) and THE BANK OF NEW YORK MELLON (as successor to JPMORGAN CHASE BANK), a banking corporation duly organized and existing under the laws of the State of New York, as trustee (the “Trustee”). W I T N E S S E T H WHEREAS, the Issuer and the Trustee have duly executed and delivered an Indenture, dated as of April10, 1992 (as amended on October13, 1992, the “Indenture”), providing for the authentication, issuance, delivery and administration of unsecured debentures, notes or other evidences of indebtedness to be issued in one or more series by the Issuer (the “Securities”); WHEREAS, the Issuer is a wholly-owned subsidiary of Pfizer; WHEREAS, the Board of Directors of Pfizer has determined it to be in the best interest of Pfizer to guarantee all of Issuer’s payment obligations under the Securities and the Indenture; WHEREAS, Issuer desires to execute and deliver this Eighth Supplemental Indenture in order to amend certain terms of the Indenture (collectively, the “Proposed Amendments”); WHEREAS, Section 8.2 of the Indenture expressly permits the Issuer and the Trustee to enter into one or more supplemental indentures with the consent of the Holders of at least a majority in aggregate principle amount of the then outstanding Securities of all Series affected thereby (the “Required Consent”); WHEREAS, the Issuer has obtained the Required Consent; WHEREAS, for the purposes hereinabove recited, and pursuant to due corporate action, the Issuer has duly determined to execute and deliver to the Trustee this Eighth Supplemental Indenture; and WHEREAS, all conditions and requirements necessary to make this Eighth Supplemental Indenture a valid, legal and binding instrument in accordance with its terms have been done and performed, and the execution and delivery hereof have been in all respects duly authorized; NOW, THEREFORE, in consideration of the premises, the Issuer and the Trustee mutually covenant and agree as follows: Section 1.Definitions. (a)All terms contained in this Eighth Supplemental Indenture shall, except as specifically provided herein or except as the context may otherwise require, have the meanings given to such terms in the Indenture. Section 2.Amendments. (a)Amendment to Section 1.1 of the Indenture.Section 1.1 (Certain Terms Defined) of the Indenture is hereby amended by adding the following definitions: “Debt” of any person means (a)all obligations of such person for borrowed money, or evidenced by bonds, debentures, notes or other similar instruments (other than any such obligations to the extent that (i)the liability of such person is limited solely to the property or asset financed by such obligations or (ii)such obligations result from the requirement to return collateral posted to such person by a counterparty pursuant to one or more hedging contracts or other similar risk management contracts) and (b)all Debt of others guaranteed by such person. “Equity Interests” means shares of capital stock, partnership interests, membership interests in a limited liability company, beneficial interests in a trust or other equity ownership interests in a person, and any warrants, options or other rights entitling the holder thereof to purchase or acquire any such equity interests. “General Subsidiary” means, with respect to any person, any corporation, partnership, limited liability company or other business entity of which at least a majority of the outstanding shares of Voting Stock is at the time directly or indirectly owned or controlled by such person or one or more of the Subsidiaries of such person. “Manufacturing Facility” means property, plant and equipment used for actual manufacturing and for activities directly related to manufacturing such as quality assurance, engineering, maintenance, staging areas for work in process administration, employees, eating and comfort facilities and manufacturing administration, and excludes sales offices, research facilities and facilities used only for warehousing, distribution or general administration. “Permitted Liens” means: (a)Pfizer Liens existing on the date hereof or Pfizer Liens existing on Manufacturing Facilities of any person at the time it becomes a General Subsidiary of Pfizer; (b)Pfizer Liens existing on Manufacturing Facilities when acquired, or incurred to finance the purchase price, construction or improvement thereof; (c)any Pfizer Lien arising by reason of deposits with, or the giving of any form of security to, any governmental agency or any body created or approved by law or governmental regulation; (d) Pfizer Liens securing Debt of a General Subsidiary of Pfizer owed to Pfizer or another General Subsidiary of Pfizer; (e) extensions, renewals or replacements in whole or part of any Pfizer Lien referred to in clauses (a) through (d); and (f)Pfizer Liens on any Restricted Property not described in clauses(a) through (e) above securing Debt that, together with (i)the aggregate amount of all other outstanding Debt secured by all other Pfizer Liens on Restricted Property not described in clauses(a) through (e) above and (ii)the aggregate amount of Value in respect of all Pfizer Sale and Leaseback Transactions that would otherwise be prohibited by Section 3.7 hereof, do not exceed 15% of Pfizer Consolidated Net Tangible Assets measured as of the end of the most recent quarter for which financial statements are available. “Pfizer” shall mean Pfizer Inc., a Delaware corporation. “Pfizer Consolidated Net Tangible Assets” means the total amount of assets (less applicable reserves and other properly deductible items) after deducting (1) all current liabilities (excluding the amount of those which are by their terms extendable or renewable at the option of the obligor to a date more than 12 months after the date as of which the amount is being determined) and (2)all goodwill, tradenames, trademarks, patents, unamortized debt discount and expense and other like intangible assets, all as set forth on the most recent balance sheet of Pfizer and its consolidated subsidiaries and determined in accordance with generally accepted accounting principles. “Pfizer Lien” means, with respect to any property of any person, any mortgage or deed of trust, pledge, hypothecation, assignment, deposit arrangement, security interest, lien, charge, easement (other than any easement not materially impairing usefulness or marketability), encumbrance, preference, priority or other security agreement or preferential arrangement of any kind or nature whatsoever on or with respect to such property. “Pfizer Sale and Leaseback Transaction” means any direct or indirect arrangement relating to property now owned or hereafter acquired whereby Pfizer or a General Subsidiary of Pfizer transfers such property to another person and Pfizer or a General Subsidiary of Pfizer leases or rents it from such person (other than (1) leases between Pfizer and a General Subsidiary of Pfizer or between General Subsidiaries and (2) temporary leases for a term, including renewals at the option of the lessee, of not more than three years). “Restricted Property” means: (a) any Manufacturing Facility (or portion thereof) owned or leased by Pfizer or any General Subsidiary of Pfizer and located within the continental United States that, in the good faith opinion of Pfizer’s Board of Directors (or a committee thereof), is of material importance to Pfizer’s business taken as a whole, but no such Manufacturing Facility (or portion thereof) shall be deemed of material importance if its gross book value of property, plant and equipment (before deducting accumulated depreciation) is less than 2% of Pfizer Consolidated Net Tangible Assets measured as of the end of the most recent quarter for which financial statements are available, or (b) any Equity Interests of any General Subsidiary of Pfizer owning a Manufacturing Facility (or a portion thereof) covered by clause (a). “Value” means, with respect to a Pfizer Sale and Leaseback Transaction, an amount equal to the present value of the lease payments with respect to the term of the lease remaining on the date as of which the amount is being determined, without regard to any renewal or extension options contained in the lease, discounted at the weighted average interest rate of all series of Securities issued pursuant to the Indenture and having the benefit of the covenants set forth in Sections 3.6 and 3.7 herein (including the effective interest rate of any original issue discount Securities) which are outstanding on the date of such Pfizer Sale and Leaseback Transaction. “Voting Stock” means Equity Interests of any person having ordinary power to vote in the election of members of the board of directors, managers, trustees or other controlling persons, of such person (irrespective of whether, at the time, Equity Interests of any other class or classes of such entity shall have or might have voting power by reason of the happening of a contingency). (b)Amendment to Section 3.5 of the Indenture.Section 3.5 (Written Statement to Trustee) of the Indenture is hereby amended by (i) deleting “commencing March 31, 1993” and (ii) inserting “on or before June 1 of each calendar year”. (c)Amendment to Section 3.6 of the Indenture.Section 3.6 (Limitation on Liens) of the Indenture is hereby amended by adding the following text to the end thereof: “(d)Notwithstanding the provisions of paragraphs (a), (b) and (c) of this Section 3.6, from and after the earlier of (i) March 8, 2010, (ii) the termination of the 364-Day Revolving Credit Loan Agreement, dated as of March 9, 2009 among Pfizer, the lenders party thereto from time to time and Citibank, N.A. as administrative agent (the “Pfizer Revolving Credit Facility”) and (iii) an amendment to the Pfizer Revolving Credit Facility that would permit the effectiveness of the following provision, paragraphs (a), (b) and (c) of this Section 3.6 shall be null and void and the following provision shall become effective: (i) Pfizer shall not, and shall not permit any General Subsidiary of Pfizer to, create, assume or suffer to exist any Pfizer Lien (an “Initial Lien”), other than Permitted Liens, on any Restricted Property to secure any Debt of Pfizer or any General Subsidiary of Pfizer unless it has made or will make effective provision whereby the Securities and the Pfizer Guarantee of any other series of Securities issued pursuant to the Indenture and having the benefit of this covenant, will be secured by such Lien equally and ratably with (or prior to) all other Debt secured by such Lien; provided that such Lien will be automatically released and discharged upon the release and discharge of the applicable Initial Lien.” (d)Amendment to Section 3.7 of the Indenture.Section 3.7 (Limitation on Sale and Lease-Back) of the Indenture is hereby amended by adding the following text to the end thereof: “(c)Notwithstanding the provisions of paragraphs (a) and (b) of this Section 3.7, from and after the earlier of (i) March 8, 2010, (ii) the termination of the Pfizer Revolving Credit Facility and (iii) an amendment to the Pfizer Revolving Credit Facility that would permit the effectiveness of the following provision, paragraphs (a) and (b) of this Section 3.7 shall be null and void and the following provision shall become effective: (i) Pfizer shall not, and shall not permit any General Subsidiary of Pfizer to, enter into any Pfizer Sale and Leaseback Transaction covering any Restricted
